DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive.
Applicant argues that Onishi generates ozone for the decomposition of hydrogen peroxide by irradiating with UV light. Thus, “it would not have been obvious to combine Obenshain’s teaching to irradiate visible light in the range of 380 to 800 nm with Onishi, because visible light would decompose the ozone generated in Onishi to decompose hydrogen peroxide.  The Examiner has fully considered the argument but has not found it to be persuasive.  Onishi teaches that ozone, when subjected to the action of ultraviolet light, will generate oxygen and water.  Onishi further teaches that ultraviolet light decomposes both hydrogen peroxide and ozone to oxygen which functions to shorten the time require for sterilization as ultraviolet light decomposes both to generate oxygen.  See paragraphs [0102]-[0103] of Onishi.  Thus, Onishi clearly teaches the benefit of directly decomposing ozone with irradiation such as ultraviolet light or, alternatively, infrared irradiation.  See paragraphs [0017] and [0020] of Onishi.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 2010/0112677; hereinafter “Onishi) in view of Obenshain (US 4,427,636).
In regard to claims 5 and 6, Onishi discloses a method of maintaining a sterile environment of a working chamber (sterile room 10) which would necessarily contain at least some resin or plastic 
Onishi is silent in regard to generating ozone through irradiating the air with ultraviolet having a peak wavelength of from 160 nm to less than 200 nm. Onishi is silent in regard to the wavelengths of the emitted light.  However, it would have been within the ambit of one of ordinary skill in the art to have discovered the optimum or workable ranges of ultraviolet and infrared light through routine experimentation and without creating any new or unexpected results.  It is noted that the criticality of the claimed ranges has not been established.
Obenshain discloses a method of making ozone wherein oxygen or an oxygen bearing gas is irradiated with UV light in the range of from about 130 to 170 nm.  Obenshain teaches that no radiation is generated which is above 200 nm or below 130 nm as those wavelengths tend to destroy ozone.  Thus, the disclosed wavelength is taught to be optimum for ozone generation.  See abstract and col. 1, line 54 through col. 2, line 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method of making ozone of Obenshain for the ozone generator of Onishi for the purpose of optimally generating ozone using ultraviolet irradiation.  It would have further been obvious to one of ordinary skill in the art to have further determined the optimum or workable range of peak wavelength of ultraviolet irradiation to optimize or control the generation of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In regard to claims 19-20 and 22-23, Onishi is silent to wherein step (c) is started later than the start of step (b) and wherein the step (c) includes a time period in which the introduction of the air into the working chamber is stopped.  Onishi does disclose that the step of introducing air (“gas replacement”) is started a short time after the sterilization process (introduction of hydrogen peroxide) ends but prior to the spraying of ozone in the chamber as that order of operation results in shortening the time required for sterilization.  See at least paragraph [0077].  However, the Courts have held that the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the process. Ex parte Rubin, 128 USPQ 440 (BD. Pat. App. 1959).  Therefore, it is viewed that it would have been obvious to one of ordinary skill in the art to have started step (c) after step (b) as the resultant combined process of Onishi and Obenshain would be substantially equivalent in terms of function, manner and result as no new or unexpected results would be produced.  Further, it is viewed that step (c) necessarily includes a time period in which the introduction of the air into the working chamber is stopped as step (c) necessarily ends at some point.

Claims 4, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi in view of Obenshain and Orphal ("A critical review of the absorption cross-sections of O3 and NO2 in the ultraviolet and visible." Journal of Photochemistry and Photobiology A: Chemistry 157 (2003) 185-209).
In regard to claim 4,  Onishi and Obenshain are applied in the same manner as above for the common elements of the claim. Onishi is silent in regard to emitting visible light during a step of decomposing the ozone in the working chamber.
Orphal discloses that ozone absorbs visible light between about 380 and 800 nm in a system referred to as the Chappuis band.  See Section 2 and Figure 1.  Thus, as ozone absorbs wavelengths between 450 nm and 800 nm, it is clear that one of ordinary skill in the art would understand that such wavelengths are capable of causing photodissociation of ozone.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have emitted visible light of a wavelength of 450 nm to 800 nm into the working chamber during a step of decomposing the ozone therein with the above combined method of Onishi and Obenshain as Orphal discloses that ozone absorbs such wavelengths and photodissociation would result from absorbance of the energy.
In regards to claims 18 and 21, Onishi is silent to wherein step (c) is started later than the start of step (b) and wherein the step (c) includes a time period in which the introduction of the air into the working chamber is stopped.  Onishi does disclose that the step of introducing air (“gas replacement”) is started a short time after the sterilization process (introduction of hydrogen peroxide) ends but prior to the spraying of ozone in the chamber as that order of operation results in shortening the time required for sterilization.  See at least paragraph [0077].  However, the Courts have held that the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the process. Ex parte Rubin, 128 USPQ 440 (BD. Pat. App. 1959).  Therefore, it is viewed that it would have been obvious to one of ordinary skill in the art to have started step (c) after step (b) as the resultant combined process of Onishi, Obenshain and Orphal would be substantially equivalent in terms of function, manner and result as no new or unexpected results would be produced.  Further, it is viewed that step (c) necessarily includes a time period in which .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774